DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicants’ response of September 19, 2022, to the non-final action mailed July 21,2022, has been entered. Claim 1 has been amended, claims 6, 7, and 10 have been cancelled, and claims 21 and 22 have been newly added.  Claims 1-5, 8, 9, and 11-20 are pending.  Claims 12-20 stand withdrawn as drawn to the non-elected invention.  Claims 1-5, 8, 9, 11, 21, and 22 are under current examination. 
Response and Maintained Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-5, 8, 9, and 11 remain rejected and claims 21 and 22 are newly rejected under 35 U.S.C. 103 as being unpatentable over the combination of Morton (non-patent literature, published February 1, 2018), Lynch et al (“Lynch”, US 20180028707 A1, published February 1, 2018), and Trinh et al. (Patent No.: US 6,248,135; Date of Patent: Jun. 19, 2001) for reasons of record. 
	The amended claims are directed to a sprayable product comprising: a spray dispenser; and an aqueous composition disposed in the spray dispenser, the aqueous composition comprising an emulsion of a aqueous phase and liquid benefit agent droplets, wherein the liquid benefit droplets are suspended directly in the aqueous phase, wherein the liquid benefit droplets are homogeneously and discontinuously dispersed throughout the aqueous phase, wherein the aqueous phase comprises a structurant system comprising a first polysaccharide and a second polysaccharide that is different from the first polysaccharide, wherein the aqueous phase does not comprise an effective amount of a surfactant to solubilize or emulsify the liquid benefit agent droplets, and wherein the aqueous composition exhibits a yield stress greater than 0 as determined by the RHEOLOGY TEST METHOD described herein, and wherein the liquid benefit agent droplets have a diameter of less than 300 um determined by the DROPLET SIZE TEST METHOD described herein
In addition, claim 1 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited components.
Claim 1 recites the limitation “the aqueous composition exhibits a yield stress greater than 0 as determined by the RHEOLOGY TEST METHOD described herein”.  This is considered property of the composition.  Prior art teaches the same ingredients read on claim 1. 
In the interest of compact prosecution, prior art teaches a composition comprising the same ingredients, regardless of viscosity, read on claim 1; prior art teaches a benefit agent in the form of droplets with particle size greater than 30 µm as set forth fully below.
Morton is directed to “The No-Fail Way to Make Your Own Essential Oil Spray” (title, published August 8, 2018, only the relevant pages of 1-7).  Morton teaches that all it takes is a little know-how, a bottle, water, and your essential oil (or oils if you want to get fancy) of choice (2nd paragraph on page 2/7, read on the limitations of spray dispenser, the aqueous composition, and the oil droplets in the instant claim 1).  Morton also teaches that the purpose of the essential spray is for improving sleep, relieving depression, body oil or perfume hair detangling (the bridging para. on pages 3 and 4, read on the limitations of benefit agent in the instant claim 1).  Morton further teaches that to make a spray, mix your essential oils with purified or distilled water. The strength of the mixture is depending on the size of your bottle, play with the number of drops of each essential oil and how much water you add. For a stronger scent, mix 2 oz. of water in your spray bottle with 15 to 25 drops of essential oils. For a milder scent, a good guideline is 20 drops of essential oil in 4 oz. of water.  Morton indicates that you can add more water or oil to adjust your ratios up or down (2nd paragraph on page 6/7).
While teaching sprayable aqueous composition comprising essential oil, Morton does not expressly teach xanthan gum and the second polysaccharide nor the particle size of benefit agent.  This deficiency is cured by the combination of Lynch and Trinh.
Lynch is directed to phase-stable, sprayable freshening compositions comprising suspended particles and methods of freshening the air or a surface with the same (title).  Lynch teaches a freshening composition, packaged in a spray dispenser, includes a plurality of particles, a structurant system, an aqueous carrier; and a yield stress of greater than 0 Pa and less than 1.0 Pa, as measured by the YIELD STRESS TEST METHOD described herein (abstract and [0091], read on the limitations of the sprayable product, the spray dispenser; the aqueous composition, and encompassing the range of the yield stress in the instant claim 1), where the structurant system comprises a first polysaccharide and a second polysaccharide, wherein the first polysaccharide is xanthan gum and the second polysaccharide is selected from the group consisting of: konjac gum, locust bean gum, and combinations thereof ([0011], read on the limitations of the first polysaccharide and the second polysaccharide the instant claim 1 and the species in the instant claims 2-3). Lynch also teaches that the composition comprises 85 wt. % to 99.5 wt. % of the aqueous carrier, by weight of the composition (implying 0.5% of the structurant system in the instant claim 4); and the first polysaccharide is present at a level of greater than 10 wt. % and less than 90 wt. % ([0011], read on the concentrations of 1st polysaccharide and water in the instant claim 5 and claims 8 and 11).  Lynch further teaches that the freshening composition includes unencapsulated perfumes (0011) made of one or more perfume raw materials [0086], wherein perfume raw materials include fragrant essential oils [0037].  However, Lynch does not clearly disclose the diameter of unencapsulated perfume.
Trinh is directed to a sprayable composition (column 16 lines 55-60) comprising an aqueous carrier and perfume dispersed therein (abstract), wherein the droplet particle size is greater than 30 µm (column 14 lines 19-29).  A droplet size of greater than 30 µm that contains the perfume in an aqueous carrier would include the instantly claimed diameter of the benefit agent of the less than 300 µm.
Pursuant to MPEP 2144.05 (I) In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
With respect to the limitation of wherein the aqueous phase does not comprise an effective amount of a surfactant to solubilize or emulsify the liquid benefit agent droplets, Lynch discloses the composition may contain a solubilizing aid to solubilize any excess hydrophobic organic material wherein said solubilizing agent is a surfactant [0061].  The phrase “may contain” means that the solubilizing agent is not present which reads on the instant limitation.  Additionally, Lynch the solubilizing agent is to aid in the solubilization of any excess hydrophobic organic material according to Lynch, the instant base claim does not recite any excess organic material thus no solubilizing agent needs to be present.  Similarly Lynch discloses the composition may include a wetting agent  which may be a surfactant [0065]-[0068].  The phrase “may contain” means that the solubilizing agent is not present which reads on the instant limitation.   
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose sprayable compositions comparing xanthan gum and a polysaccharide is selected from the group consisting of glucomannan, galactomannan, konjac gum, tara or combinations thereof as taught by Lynch as the particular benefit agent for the sprayable compositions wherein the particle size is greater than 30µm  as disclosed by Trinh.  The combination of Morton, Lynch, and Trinh disclose sprayable compositions comprising aqueous carries and perfume.  One would be motivated to combines the teachings of  teaches Morton, Lynch, and Trinh because the composition identified by Lynch is phase-stable, and sprayable, which are the desired properties Lynch is looking for provides enough of a perfume to provide a fresh impression to a surface (Trinh column 2 line 20-45) while the particles are not large enough to clog the spray dispenser.  Thus, a person of ordinary skill in the art would have a reasonable expectation to be of success in choosing the benefit agents in the form of liquid droplets and the size of the perfume droplets in an aqueous carrier.  See MPEP 2143, part (I)(A) and (E). 
Regarding the specific concentrations of the structurant system in claims 1, 4-5, and 11 (either based on the total weight of the aqueous composition or the total weight of the structurant system), Morton indicates adjusting the ratios water or oil up or down depending on the strength of the mixture and the size of the bottle, Lynch teaches depending on the type of surfactant: no-foaming or low-foaming surfactant ([0061]).  Thus, one of the ordinary skilled in the art would have the knowledge to discover the optimum or workable ranges by routine experimentation. 
Regarding claim 21, Morton discloses wherein the oil is an essential (2nd paragraph on page 2/7 and well 6/7 bottom paragraph through page 7/ paragraph 2).   An essential oil is clearly differentiated from perfume oil as per instant claim 9 and para [0016] of the instant specification).  Similarly, Trinh discloses wherein the fragrance is an essential oil such as clove stem oil (column 3) or sandalwood (column 5) and Lynch discloses the benefit agent selected from essential oils [0037].  Accordingly, the prior art discloses embodiments where the composition does not utilize perfume oils.

Regarding claim 22, Morton clearly discloses mixing 15 to 25 drops of essential oil with 2 ounces of water or 20 drops of essential oil in 4 ounces of water and shaking the mixture well (Morton page 6 bottom paragraph through page 7 paragraph 2).  This would read on the instantly claimed liquid benefit drop with an essential oil liquid benefit agent completely surrounded by an aqueous phase.  


Response to Arguments
Applicant traverses the rejection arguing that Lynch’s unencapsulated perfumes do not read  on claim 1.   The specification defines “liquid benefit agent droplet as a droplet that is completely surrounded by an aqueous phase with a diameter of less than 300 µm.  Trinh has nothing to do with the diameter of liquid benefit agent droplets suspended directly in an aqueous phase, rather it specifies the droplet size when sprayed from its spray dispenser.  The declaration of Steven Horenziak of March 3, 2022 explains the present formulation is unexpectedly stable by preventing dispersed drops of oil from coming together.  The interconnected polymer network creates a molecular net that holds oil in place
Applicant’s argument has been fully considered, but not found persuasive.  Morton clearly discloses mixing 15 to 25 drops of essential oil with 2 ounces of water or 20 drops of essential oil in 4 ounces of water and shaking the mixture well (Morton page 6 bottom paragraph through page 7 paragraph 2).  This would read on the instantly claimed liquid benefit drop with an essential oil liquid benefit agent completely surrounded by an aqueous phase.  With respect to Applicant’s argument that Trinih, this has been fully considered, but not found persuasive.  The instant claim is a 103 type rejection over the combination of Morton, Lynch, and Trinih, wherein Morton discloses  the liquid benefit drop suspended in an aqueous solvent, Lynch is directed to phase-stable, sprayable freshening compositions comprising suspended particles and methods of freshening the air or a surface with the same (title) wherein the composition is packaged in a spray dispenser, includes a plurality of particles, a structurant system, an aqueous carrier; (abstract and [0091]); and Trinih discloses known particle sizes of an oil dispersed in an  aqueous carrier (abstract), wherein the droplet particle size is greater than 30 µm (column 14 lines 19-29).  One would be motivated to combines the teachings of  teaches Morton, Lynch, and Trinh because the composition identified by Lynch is phase-stable, and sprayable, which are the desired properties Lynch is looking for provides enough of a perfume to provide a fresh impression to a surface (Trinh column 2 line 20-45) while the particles are not large enough to clog the spray dispenser.  

With respect to Applicant’s evidence of unexpected results, this has been fully considered, but not found persuasive.  With respect to Applicant’s argument concerning stabilization and the creating of molecular net is created that holds the oil in place, Applicant has not provided any evidence that the formulation is more or less stable as compared to Lynch is there any limitation directed towards a molecular net that holds the oil in place.  The closest description of t the molecular net that holds the oil in place would be the yield stress in the instant claims.  Applicant has not limited the yield stress to any particular strength other than it has to exist i.e. greater than 0.  In the instant specification as filed Applicant has proposed a theory that the structurant system causes the aqueous composition to exhibit a yield stress. The yield stress of the aqueous composition prevents the liquid benefit agent droplets from phase-separating [0021].  At least during the emulsification step, results in liquid benefit agent droplets of a small enough droplet size for the aqueous composition remain phase-stable [0023]. The concentrate has a relatively high concentration of structurant system set the viscosity to substantially match the viscosity of the liquid benefit agent in order to effectively disperse the liquid benefit agent.  Further, the ratio and concentration of the polysaccharide is selected to ensure the presence of a yield stress which eliminates the drainage between droplets in the concentrate ensuring stability versus creaming and coalescence of the droplets. Both considerations are necessary, to surprisingly allow the formation of stable emulsions of liquid benefit agent droplets without the need of surfactant or with a very low level of surfactant [0114].  However, none of the limitations to reflect the variables, such as the necessary relatively high concentration of structurant system and matching viscosity and the yield stress in an amount to eliminate the drainage between droplets, to produce said unexpected results are present in the instant base claim. 
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-5, 8, 9, and 11 remain rejected and claims 21 and 22 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No.10,143,764 (US’764, i.e. 15/660,997) in view of Lynch (US 20180028707) in further view of Trinh et al. (Patent No.: US 6,248,135; Date of Patent: Jun. 19, 2001).   Although the claims at issue are not identical, they are not patentably distinct from each other because the instant applicant embraces the same polysaccharide system , aqueous carrier, and unencapsulated perfume as US’764.  The only difference is that US’764 does not clearly specify the size of the unencapsulated presume droplets.  However, Trinh discloses a sprayable composition (column 16 lines 55-60) comprising an aqueous carrier and perfume dispersed therein (abstract), wherein the droplet particle size is greater than 30 µm (column 14 lines 19-29).   The instantly claimed droplet size would have been obvious to one of ordinary skill in the art at the time of the invention because it is in a known size range for compositions that are sprayable and comprise an aqueous career with a perfume. (MPEP 2141).   

Claims 1-5, 8, 9, and 11 remain rejected  and claims 21 and 22 are newly rejected on ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,076,583 (US’583, i.e. 15/661,002) in view of Lynch (US 20180028707) in further view of Trinh et al. (Patent No.: US 6,248,135; Date of Patent: Jun. 19, 2001). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant applicant embraces the same polysaccharide as US’583.  The only difference is that US’583 requires that the polysaccharide has an average ratio of acetylation of less than 2.0 and the size of the unencapsulated presume droplets.  However, Trinh discloses a sprayable composition (column 16 lines 55-60) comprising an aqueous carrier and perfume dispersed therein (abstract), wherein the droplet particle size is greater than 30 µm (column 14 lines 19-29).   The instantly claimed droplet size would have been obvious to one of ordinary skill in the art at the time of the invention because it is in a known size range for compositions that are sprayable and comprise an aqueous career with a perfume. (MPEP 2141).  Lynch (US’583) teaches that the gums may be modified such as by deacetylation ([0048]).  Therefore, it would have been obvious to for one of the ordinary skilled in the art to discover the optimum or workable ranges of acetylation by routine experimentation.  


Claims 1-5, 8, 9, and 11 remain rejected and claims 21 and 22 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over 1-18 of U.S. Patent No.10,080,004 (US’004) in view of Lynch (US 20180028707) who teaches a method of freshening the air or a surface, the method ([0012]) and Trinh et al. (Patent No.: US 6,248,135; Date of Patent: Jun. 19, 2001) who discloses a sprayable composition (column 16 lines 55-60) comprising an aqueous carrier and perfume dispersed therein (abstract), wherein the droplet particle size is greater than 30 µm (column 14 lines 19-29). .  The freshening composition of instant application and that of US’004 is essentially the same.  The only difference is that US’004 requires that a normalized D(90) value of less than 2.5, a residue value of less than about 8 at 5 sprays and certain stability of the composition and the size of the unencapsulated presume droplets .  normalized D(90) values if less than 2.5, a residue value of less than about 8 at 5 sprays and certain stability of the composition are considered properties of the freshening composition.  Although, Lynch is silent about these properties of the i freshening composition, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112 (II).  In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case. The instantly claimed droplet size would have been obvious to one of ordinary skill in the art at the time of the invention because it is in a known size range for compositions that are sprayable and comprise an aqueous career with a perfume. (MPEP 2141).  

Response to Arguments 
Applicant indicates that, upon indication of allowable subject matter but for the on-statutory obviousness-type double patenting rejection, the Applicant will consider filing a terminal disclaimer if necessary.
	In response, the rejections cannot be held in abeyance in the interest of compact prosecution where all rejections are made at the earliest possible point in the prosecution.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617